     Case 3:16-cv-00663-MMD-CLB Document 86 Filed 11/10/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5

6     JORGE MIRANDA-RIVAS,                           Case No. 3:16-cv-00663-MMD-CLB

7                                      Petitioner,

8           v.                                                          ORDER

9     HAROLD WICKHAM, et al.,

10                                 Respondents.

11

12

13         Petitioner has filed a motion for extension of time to file declaration (ECF No. 85).

14   The court finds that good cause exists to grant the motion.

15         It is therefore ordered that petitioner's motion for extension of time to file declaration

16   (ECF No. 85) is granted. Petitioner will have up to and including December 9, 2020, to file

17   his declaration dismissing grounds 10 and 12 of the third amended petition (ECF No. 56).

18         DATED THIS 10th Day of November 2020.

19

20
21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
